                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

 B.I., a minor, by and through his Mother and      )
 Father (natural and legal guardians) Lisa Ivy     )        Case No. 5:19-cv-01309-SL
 and Tobias Ivy,                                   )
                                                   )        Judge Sara Lioi
                   Plaintiff,                      )
                                                   )
             vs.                                   )
                                                   )
 BOARD OF EDUCATION OF FAIRLESS                    )
 LOCAL SCHOOLS, et al.,                            )
                                                   )
                    Defendants.                    )
                                                   )

                                  AGREED PROTECTIVE ORDER

        The parties having stipulated to the entry of a protective order under Fed. R. Civ. P. 26(c),

and it appearing to the Court that such an order is necessary, appropriate, will facilitate discovery,

and will protect the rights of the parties, it is ORDERED that:

        1)         Documents containing confidential information need not be designated as such and

instead are automatically subject to this Protective Order. Either party may designate as

“confidential” any deposition transcript or exhibits containing confidential information, which it

believes should be subject to the terms of this Protective Order. Such information shall be that

which the designating party in good faith believes is privileged or confidential under Ohio or

federal law, such as, medical, financial, or proprietary information, information that may invade

the privacy of third parties, and information protected by the Family Educational Rights and

Privacy Act (FERPA), 20 U.S.C. § 1232g, documents relating to academic misconduct that are

confidential under 42 C.F.R. § 93.108(a), and documents containing HIPAA protected health

information, but may not include publicly available information or information maintained by


                                                   1
14585165v3
Fairless Local Schools subject to the Public Records Act. Any deposition transcripts or exhibits

designated as “confidential” by a party under this paragraph shall be clearly labeled “confidential”

when introduced. Any confidential documents already produced shall be automatically deemed

confidential material so long as the producing party so designates by identifying such documents

in writing to the other party no less than 30 days after the date this Protective Order is entered by

the Court. Duplicate copies of documents or transcripts so designated shall be deemed confidential.

Designation of confidentiality shall be made with regard to deposition testimony by a statement

on the record or by subsequent correspondence to opposing counsel within fourteen days of receipt

of the transcript or entry of this Order. Such designation must identify with reasonable particularity

the testimony that is to be designated as confidential. The parties shall not designate any document

or testimony as “confidential” unless they have a good faith belief that the document is entitled to

that protection under existing law.

        2)      The Court will resolve any disputes regarding what documents, deposition

transcripts, or exhibits will be treated as confidential under this Order, in accordance with the Local

and Federal Rules. In the case of a dispute, the party asserting confidentiality shall have the burden

of demonstrating confidentiality.

        3)      All Confidential Material and documents designated as Confidential shall be

maintained in confidence and shall be used solely for the purpose of conducting this litigation.

Confidential Material may be disclosed only to the following persons, or as may be required to

present this action at trial:

                A.       Attorneys of record for any party to this action, and their employees, co-
                         workers, legal support personnel, representatives, contractors and agents;
                B.       The parties to this action;
                C.       The Court, all subsequent appellate courts, and their personnel;
                D.       Witnesses, potential witnesses, independent consultants, or experts
                         retained by any of the parties to this action to assist in the preparation and

                                                    2
14585165v3
                        trial of this litigation, who any of the parties, in good faith, determines
                        need to view such documents for the purposes of this litigation;
                E.      Any arbitrator or mediator designated in this action;
                F.      Any court reporter employed in connection with a deposition in this
                        litigation.


        4)      After the litigation is completed, documents designated as “confidential” shall, at

the written request of the producing party, be returned to the other party or destroyed along with

all copies. Nothing in this paragraph shall require dismantling, destruction, or return of confidential

information contained or reflected in attorney work product, or in other documents such as

pleadings, correspondence, deposition testimony, trial testimony, deposition exhibits, or trial

exhibits if such work product or other documents are maintained by counsel in strictest confidence.

        5)      A party who produces any document subject to attorney-client privilege under Ohio

law without intending to waive the claim of protection associated with the document may, within

10 days after the producing party actually discovers that the inadvertent production occurred,

amend its discovery response and notify the other party that the document was inadvertently

produced and should have been withheld as protected. Such protected documents may include, but

are not limited to, privileged communications and attorney-work-product material. Once the

producing party provides notice to the requesting party, the requesting party must (a) promptly

return the specified document and any copies thereof; (b) destroy or redact, and certify the

destruction or redaction to the producing party, including any notes or any other documents it

created that reflect the contents of the specified document; and (c) refrain from disclosing the

substance of the specified document to any third party, including the Court. The requesting party

shall provide written certification of compliance within 30 days of the producing party’s notice.

This provision does not apply to deposition transcripts, trial transcripts, deposition exhibits, trial

exhibits, or other court filings.

                                                   3
14585165v3
        6)     The inadvertent disclosure of any document that is subject to a legitimate claim that

the document should have been withheld from disclosure as privileged material shall not waive

any privilege for that document or for the subject matter of the inadvertently disclosed document

if the producing party requests its return in accordance with ¶ 5 and takes reasonable precautions

to avoid inadvertent disclosure.

        7)     This Order shall not be deemed to limit a party’s use of documents or information

that was lawfully in either party’s possession before the filing of this action to the extent that party

was originally authorized to use that information.

        8)     Filing of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

Documents Under Seal. Absent a statute or an order of this Court, documents may not be filed

under seal. See L.R.5.2; Electronic Filing Policies and Procedures Manual Section 16. Neither this

Stipulated Protective Order nor any other sealing order constitutes blanket authority to file entire

documents under seal. Only confidential portions of relevant documents are subject to sealing. To

the extent that a brief, memorandum or pleading references any document marked as

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER, then the brief, memorandum or

pleading shall refer the Court to the particular exhibit filed under seal without disclosing the

contents of any confidential information. If, however, the confidential information must be

intertwined within the text of the document, a party may timely move the Court for leave to file

both a redacted version for the public docket and an unredacted version for sealing.

        Absent a court-granted exception based upon extraordinary circumstances, any and all

filings made under seal shall be submitted electronically and shall be linked to this Stipulated

Protective Order or other relevant authorizing order. If both redacted and unredacted versions are




                                                   4
14585165v3
being submitted for filing, each version shall be clearly named so there is no confusion as to why

there are two entries on the docket for the same filing.

        If the Court has granted an exception to electronic filing, a sealed filing shall be placed in

a sealed envelope marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.” The

sealed envelope shall display the case name and number, a designation as to what the document

is, the name of the party on whose behalf it is submitted, and the name of the attorney who has

filed the sealed document. A copy of this Stipulated Protective Order, or other relevant authorizing

order, shall be included in the sealed envelope.

Any and all documents that may have been subject to sealing during discovery or motion practice

will not enjoy a protected or confidential designation if the matter comes on for hearing, argument,

or trial in the courtroom. The hearing, argument, or trial will be public in all respects.

        9)      Challenges by a Party to Designation as Confidential. Any CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER designation is subject to challenge by any party or non-

party with standing to object (hereafter “party”). Before filing any motions or objections to a

confidentiality designation with the Court, the objecting party shall have an obligation to meet

and confer in a good faith effort to resolve the objection by agreement. If agreement is reached

confirming or waiving the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

designation as to any documents subject to the objection, the designating party shall serve on all

parties a notice specifying the documents and the nature of the agreement.

        10)     Action by the Court. Applications to the Court for an order relating to any

documents designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER shall be by

motion under Local Rule 7.1 and any other procedures set forth in the presiding judge’s standing

orders or other relevant orders. Nothing in this Order or any action or agreement of a party under


                                                   5
14585165v3
this Order limits the Court’s power to make any orders that may be appropriate with respect to the

use and disclosure of any documents produced or use in discovery or at trial.

        11)    Use of Confidential Documents or Information at Trial. Consistent with Section

VII of the Court’s Initial Standing Order, any and all documents and information that may have

been subject to sealing during discovery will no longer enjoy a protected or confidential

designation. The hearing, argument, or trial will be public in all respects. Any third party, such as

expert witnesses or vendors, retained by either party in the course of this action shall be provided

a copy of this Order and shall be bound by its terms.

        12)    If inadvertent disclosure of privileged documents occurs and, on timely notice by

the producing party, the requesting party shall have the obligation to retrieve any such documents

from third parties retained by the requesting party.

        13)    The term “document” means any printed, typewritten, handwritten, or otherwise

recorded matter of whatever character, whether a copy, preliminary draft or original, including but

not limited to, letters, computer or digitally stored files, e-mail, fax or correspondence,

memoranda, notes, statements, notebooks, minutes, reports, worksheets, handbooks, manuals,

pamphlets, brochures, diaries, calendars, stenographic notes, analyses, forecasts, announcements,

publications, press releases, photographs, video and audio tape recordings, motion pictures,

tabulations, graphs, charts, maps, telegrams, agreements, contracts, affidavits, transcripts,

printouts, or other stored information from computers or other information retrieval systems, and

any copies that are different from the original or other copies because of notations or markings.

        14)    This Protective Order is subject to modification by the Court on application of

either party and a showing of good cause.




                                                 6
14585165v3
        15)      This Protective Order has no effect on the use of designated documents at trial. Any

person seeking to designate documents, exhibits, or transcripts as confidential at trial has the

burden of proof on the issue of confidentiality. This Protective Order does not affect any party’s

right to assert that in camera review of information or documents is appropriate for a determination

as to discoverability, that other protective orders should be issued, or that other procedures should

be used at hearing regarding Confidential Material. The provisions of this Order shall not affect

the admissibility of evidence or any objections to evidence at trial or in any other proceedings in

Court except as may be provided by separate Order or agreement. This agreement does not render

any particular information or document discoverable in this action that might otherwise be

objectionable.

        16)      On termination of this case by settlement or by final judgment (after the resolution

of all posttrial motions or appeals or the expiration of time for filing an appeal), the parties will

shred or burn, or, for electronic data, permanently delete confidential documents and exhibits

received from opposing parties. After dismissal or entry of final judgment not subject to further

appeal, the Clerk may elect to return to counsel for the parties or, after notice, destroy documents

filed or offered at trial under seal or otherwise restricted by the Court as to disclosure.


         IT IS SO ORDERED.


                                                  HONORABLE SARA LIOI
                                                  UNITED STATES DISTRICT JUDGE




                                                   7
14585165v3
AGREED:

 /s/ Cortney R. Oren Morgan (per email          /s/ Bryan M. Smeenk
 authority 1/20/2020)                           Nicole M. Donovsky (0072262), Trial Attorney
 Cortney R. Oren Morgan (0076782)               Bryan M. Smeenk (0082393)
 229 Third Street, N.W. Suite 200               BRICKER & ECKLER LLP
 Canton, OH. 44702                              100 S. Third Street
 Telephone:     330.438.9030                    Columbus, Ohio 43215
 Facsimile:     330.915.4803                    Telephone: 614-227-2300
 E-mail: cortney@navigatelifeohio.com           Facsimile: 614-227-2390
                                                Email: ndonovsky@bricker.com
 and                                            Email: bsmeenk@bricker.com

 Chad M. Eggspuehler (0094094)                  Attorneys for Defendants
 Brandon D. Cox (0089815)
 Rachel N. Byrnes (0097736)
 TUCKER ELLIS LLP
 950 Main Avenue, Suite 1100
 Cleveland, OH 44113-7213
 Telephone:     216.592.5000
 Facsimile:     216.592.5009
 E-mail: chad.eggspuehler@tuckerellis.com
         brandon.cox@tuckerellis.com
         rachel.byrnes@tuckerellis.com

 Attorneys for Plaintiffs




                                            8
14585165v3
